Order modified, without posts, in accordance with the following memorandum, and, as so modified, affirmed: There is sub*760stantial evidence to support the determination that the petitioner was guilty of the charges as found by respondent. However, the penalty of dismissal is excessive as a matter of law (CPLR 7803, subd. 3; see, e.g., Matter of Bovino v. Scott, 22 N Y 2d 214; Matter of Bell v. Waterfront Comm. of N. Y. Harbor, 20 N Y 2d 54, 63). His discharge is annulled and the measure of discipline is reduced to a suspension for the period from February 10, 1967 to April 27, 1972.
Concur: Chief Judge Fuld and Judges Burke, Gabbielli and Wachtleb. Judge Jasen dissents and votes to affirm in the following opinion. Judge Jones dissents and votes to reverse in a separate opinion. Taking no part: Judge Bbeitel.